DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This is a first action on the merits following applicant’s response to a restriction/election requirement mailed on 07 July 2022.  Preliminary amendments were filed on 25 June 2020 and on 17 August 2022 amending claims 6 and 7 and adding claims 11-17 and amending the specification.  Claims 1-17 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02 September 2020, 12 October 2021, 25 October 2021, and 25 May 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Election/Restrictions
Applicant’s election of Group I (claims 1-7 and new claims 11-17) in the reply filed on 17 August 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Drawings
The drawings received on 25 June 2020 are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3, the claim recites the thickness of the backing layer decreases in “each direction”, but only one direction is specified in claim 1, namely “the direction of at least one edge of the structure”.  As the shape of the structure is not specified, the term “each direction” is ambiguous.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –  

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7, 12, 13, 14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/015829 A1.  A machine translation of WO ‘829 was used for analysis.
Regarding claim 1, WO ‘829 discloses a guide wire having an adhesive end portion with a plurality of protrusions arranged on the surface thereof, see FIG. 1 and p. 2, second paragraph of the translation.  FIGS. 1 and 4 are copied below for convenience.  Note that FIG. 4 is a close-up view of a portion of FIG. 1 as shown.


    PNG
    media_image1.png
    346
    1253
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    513
    494
    media_image2.png
    Greyscale

In WO ‘829, the core member 10 shown in FIG. 1 and described at p. 3, third and fourth full paragraph is a taped core made of a superelastic material such as Ni-Ti alloy.  WO ‘829 also describes synthetic resin covering member 30, see p. 3, sixth full paragraph.  The distal end portion of 30 is covered with fine projections 50, see p. 3, seventh full paragraph.   Covering member 30 reads on the claimed backing layer having a stiffness that varies in a direction of at least one edge of the structure, as the thickness of this layer changes.  Note that the core layer 10 tapers off in the direction of the distal end of the guide wire (described by a2) while the covering layer 30 increases in thickness in the distal direction so that the diameter of the guide wire is constant.  The ends of the fine projections 50 define a common cylindrical surface.
Regarding claims 2 and 4, the thickness of the covering member 30 decreases continuously towards he proximal end (a1) of the guide wire as shown in FIG. 1, and thus the stiffness decreases in this direction.
Regarding claim 5, the core member 10 and covering member 30 are made of different materials (metal alloy and resin) and thus have different elastic modulii.
Regarding claim 7, the projections are in the form of tapered pillars as shown in FIG. 4 and described at p. 3, bottom two paragraphs.
Regarding claim 12, the core member 10 and covering member 30 have different thicknesses which vary along the length of the guide wire as shown in FIG. 1.
Regarding claim 13, the core member 10 has a constant thickness in a center portion of the guide wire as shown in FIG. 1, which decreases towards the distal end a2.  Note that FIG. 1 is of indefinite length and thus “the center region” of the guide wire does not correspond to the center of the figure.
Regarding claim 14, the covering member 30 reads on the claimed first layer on which the projections are arranged, and the core member 10 reads on the claimed second layer underneath the first layer.  The covering member is a synthetic resin material as described at p. 3, sixth full paragraph, while the core member is a metal alloy with moderate flexibility, see p. 3, fourth full paragraph.  Thus the elastic modulus of the first layer is higher than that of the second layer.  Also, the thickness of the layers changes as the core member 10 tapers off towards the distal end a2 of the guide wire as shown in FIG. 1.  See also p. 3, third full paragraph.
Regarding claim 17, as shown in FIG. 4, the aspect ratio (ratio of height to diameter) of the projections is in the range of 1 to 10 as claimed.  WO ‘829 teaches more generally at p. 3, second to last paragraph that the height of the protrusion is from 1 to 500 microns while the diameter is from 5 nm (0.005 microns) to 10 microns.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 12, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ross (U.S. Pub. 2012/0107570).
Regarding claim 1, Ross discloses synthetic gecko adhesive attachments comprising a backing material having a plurality of setae that include a stalk and spatula extending therefrom, see abstract and, e.g. FIG. 17B.  Each protruding stalk has an end face defining a common flat surface as shown in FIGS. 17A and 17B.  See also description at p. 7, [0079-0080].  Ross teaches including an optional backing sheet (item 180 in FIG. 14) attached to the three-dimensional material (162) which includes the setae to improve the stability of the three-dimensional material, see p. 5, [0064] and p. 6, [0065].  The backing sheet may have a non-uniform thickness such as a repeating pattern of thickness variation of 10% or greater thickness than the mean thickness of the backing sheet, see id.  Such a thickness variation necessarily will vary the stiffness of the backing layer along the direction of the edge of the structure.
Although Ross does not have an example using such a structure with a backing layer having a variation in stiffness, such a backing layer is disclosed as an optional layer at p. 5, [0064].  Thus it would have been obvious to one having ordinary skill in the art to incorporate such an optional disclosed layer in the resulting adhesive sheet.
Regarding claims 2 and 3, Ross teaches that the optional backing sheet may have a non-uniform thickness such as a repeating pattern of thickness variation of 10% or greater thickness than the mean thickness of the backing sheet, see p. 5, [0064].  Such a repeating variation in thickness would decrease in the direction of at least one edge of the structure as in claim 2, and decrease in multiple directions as in claim 3.
Regarding claim 4, Ross also teaches that the optional backing sheet may have a non-uniform thickness, which is inclusive of thicknesses decreasing continuously in the region of the edge of the structure.  See p. 5, [0064].  Ross also teaches that the cross sectional shape of the three-dimensional layer 162 can vary, see p. 6, [0073]
Regarding claims 5 and 6, Ross teaches that the optional backing sheet can be bonded to a three-dimensional material which is a different material, see p. 6, [0065], and thus the backing layer has two regions of different elastic modulii (as in claim 5) which are in the form of layers extending an entire area of the structure (as in claim 6).  See p. 5, [0064] teaching using a meltblown web or activated carbon fabric as backing sheet 180 and p. 4, [0050] describing polymeric materials for the three-dimensional material 162.
Regarding claim 7, Ross teaches using pillar shaped setae, see FIGS. 17A and 17B.  Ross describes this shape as a stalk with a spatula that extends from the stalk, see p. 1, [0006].
Regarding claim 12, Ross teaches that the optional backing sheet may have a non-uniform thickness such as a repeating pattern of thickness variation of 10% or greater thickness than the mean thickness of the backing sheet, see p. 5, [0064].  Such a repeating variation in thickness provides the backing sheet and three-dimensional structure with different thicknesses as claimed.
Regarding claim 14, Ross teaches forming a multi-layer structure including a first laterally extending support with a plurality of setae and aligning the first laterally extending support to a second laterally extending support, see p. 1, [0009].  As shown in FIG. 14 backing layer 180 is added to three-dimensional structure 162.  The backing sheet may have a non-uniform thickness such as a repeating pattern of thickness variation of 10% or greater thickness than the mean thickness of the backing sheet, see id.  Thus the thickness of the second layer decreases in a direction of the edge of the structure as claimed.  Ross teaches that the backing sheet is a meltblown web or activated carbon fabric, see p. 5, [0064], while polymeric materials are used for the three-dimensional structure, see p. 4, [0050].  Thus the elastic modulus of the layers are different, with that of the first layer higher than that of the second.
Regarding claim 17, Ross teaches that the stalk has a width (diameter) of from about 10 nm to about 50 microns, and in some embodiments 1 to 10 microns, such as about 5 microns, see p. 3, [0041].  The stalk has a length of about 50 nm to 500 microns, and in some embodiments from about 10 to 150 microns such as about 100 microns.  These disclosed dimensions are inclusive of aspect ratios within the claimed range.  That is, the disclosed aspect ratio in Ross is a length of 10 to 150 microns to a diameter of 1 to 10 microns, for an aspect ratio range of 1 to 150.1

Claims 4, 11, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ross (U.S. Pub. 2012/0107570) in view of Travis (U.S. Pat. 7,700,179).  The rejection of claim 4 is in the alternative to the rejection of this claim over Ross alone.
Regarding claim 4, Ross is relied upon as described above to disclose the structure of claim 1.  While Ross teaches that the optional backing sheet can have a non-uniform thickness such as a repeating pattern of thickness variation, Ross does not expressly teach that the layer thickness can decrease continuously in the region of the edge of the structure.
Travis describes shaped interlayers for displays including layers with a wedge-shaped thickness profile, see abstract and FIG. 1 and discussion at co. 4, lines 9-32.  Such a layer structure has a uniform thickness in the center of the article which decreases towards each edge of the adhesive article, see FIG. 1.  The wedge angle shaped adhesive layer is useful in heads-up instrument displays as described at col. 1, lines 33-35 as a means to reduce “ghost images” formed if heads-up display images do not align properly, see col. 1, lines 20-32.  The structure of Travis also allows for improved web handling to reduce scrap and use more narrow production lines or to produce wider width articles on narrower production lines, see col. 1, line 51 through col. 2, line 21.

    PNG
    media_image3.png
    287
    742
    media_image3.png
    Greyscale

Ross and Travis are analogous because they each disclose adhesive articles.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a wedge shaped adhesive layer as taught in Travis as the three-dimensional layer of Ross to arrive at the claimed invention for the beneficial reasons described in Travis at col. 1, line 51 through col. 2, line 21 described above.
Regarding claim 11, Ross is relied upon as described above including projections (setae) such that each protruding stalk has an end face defining a common flat surface as shown in FIGS. 17A and 17B.
Travis shows an adhesive structure as shown in FIG. 1, above, in which the thickness of the adhesive layer decreases in a direction of each edge of the structure. 
Neither Ross nor Travis specifies that the setae projections in the center of the backing layer are shorter than projections towards the edge of the structure.  However, it would have been obvious to have formed the setae in such a matter to arrive at a common surface of the projections based on the description in Ross in FIGS. 17A and 17B as such multiple projections define a common surface.
Regarding claim 13, Travis shows an adhesive structure as shown in FIG. 1, above, in which the thickness of the adhesive layer is constant in the center region and decreases in the direction of each edge of the structure. 
Regarding claims 15-16, Ross is relied upon to teach the limitations of claim 14 as described above.  Ross does not specify that a common boundary between the first and second layers is convex in a direction of the projections.
However, Travis teaches that the adhesive layer web may have a variety of cross-sectional shapes, see FIGS. 4, 5, and 6 having a flat bottom and a concave upper shape, and description at col. 3, lines 18-37.  FIGS. 7A and 7B show both concave and convex upper shapes with flat bottoms.  FIG. 8 shows an embodiment in which the center and outer portions of the web each have a different uniform thickness, the web increasing in thickness towards the center of the web before decreasing to a uniform thickness in the center of the web.  See description at col. 3, lines 38-55.
When the adhesive layer of Travis is combined with the layers of Ross, the resulting structure thus has a common boundary between the first and second layers as claimed which is either concave or convex depending on the chosen embodiment.



Conclusion
	All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R. Walshon whose telephone number is (571) 270-5592.  The examiner can normally be reached on Monday through Friday from 9:00am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/Scott R. Walshon/           Primary Examiner, Art Unit 1759                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Sample calculation: length of 1 microns and diameter of 1 microns is an aspect ratio of (1/1) = 1.  Length of 150 microns and diameter of 1 microns is an aspect ratio of (150/1) = 150.  Setae with a length of 150 microns and a diameter of 10 microns have an aspect ratio of (150/10) = 15.